Name: Commission Regulation (EC) No 2473/98 of 16 November 1998 suspending the introduction into the Community of specimens of certain species of wild fauna and flora
 Type: Regulation
 Subject Matter: natural environment;  environmental policy;  international trade;  economic geography;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 18. 11. 98L 308/18 COMMISSION REGULATION (EC) No 2473/98 of 16 November 1998 suspending the introduction into the Community of specimens of certain species of wild fauna and flora THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1), as last amended by Commission Regulation (EC) No 2214/98 (2), and in particular Article 19, point 2, thereof, After consulting the Scientific Review Group, Whereas Article 4(6) of Regulation (EC) No 338/97 provides for the establishment by the Commission of general restrictions, or restrictions relating to certain countries of origin, on the introduction into the Community of specimens of species listed in its Annexes A and B thereto and lays down the criteria for such restrictions; Whereas the list of such restrictions has been established with Commission Regulation (EC) No 2551/97 (3); whereas this list now needs to be revised and, in view of the second paragraph of Article 4(6) of Regulation (EC) No 338/97, republished in full; Whereas the countries of origin of the species subject to these restrictions were consulted; Whereas Article 41 of Commission Regulation (EC) No 939/97 (4), as last amended by Regulation (EC) No 1006/ 98 (5), contains provisions for the implementation by the Member States of the restrictions established by the Commission; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora, HAS ADOPTED THIS REGULATION: Article 1 Subject to the provisions of Article 41 of Regulation (EC) No 939/97, the introduction into the Community of the specimens of the species of wild fauna and flora mentioned in the Annex to this Regulation is hereby suspended. Article 2 Regulation (EC) No 2551/97 is hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1998. For the Commission Ritt BJERREGAARD Member of the Commission (1) OJ L 61, 3. 3. 1997, p. 1. (2) OJ L 279, 16. 10. 1998, p. 3. (4) OJ L 140, 30. 5. 1997, p. 9. (3) OJ L 349, 19. 12. 1997, p. 4. (5) OJ L 145, 15. 5. 1998, p. 3. EN Official Journal of the European Communities18. 11. 98 L 308/19 Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: ANNEX Specimens of species included in Annex B to Regulation (EC) No 338/97 whose introduction into the Community is suspended FAUNA MAMMALIA MONOTREMATA Tachyglossidae Zaglossus bruijni Wild All All range States b PRIMATES Tupaiidae Tupaia glis Wild All Bhutan b Loridae Arctocebus calabarensis Wild All Central African Republic, Gabon, Nigeria b Nycticebus coucang Wild All China, Philippines, Singapore b Nycticebus pygmaeus Wild All All range States b Perodicticus potto Wild All Angola, Liberia, Nigeria b Galagidae Euoticus elegantulus (synonym Galago elegantulus ) Wild All Equatorial Guinea, Nigeria b Galago alleni Wild All All range States b Galago matschiei (synonym G. inustus ) Wild All Democratic Republic of Congo, Rwanda b Galago moholi Wild All Mozambique b Galago senegalensis Wild All Djibouti, Eritrea, Gambia b Galagoides demidoff (synonym Galago demi- dovii ) Wild All Burkina Faso, Central African Republic, Kenya, Senegal b Galagoides zanzibaricus (synonym Galago zanzibaricus ) Wild All Malawi, Mozambique b Otolemur crassicaudatus Wild All Mozambique b Callitricidae Callithrix argentata Wild All Brazil, Paraguay b Callithrix geoffroyi (synonym C. jacchus geoffroyi ) Wild All Brazil b Callithrix humeralifer Wild All Brazil b Callithrix jacchus Wild All Brazil b Callithrix penicillata (synonym C. jacchus penicillata ) Wild All Brazil b Callithrix pygmaea (synonym Cebuella pygmaea ) Wild All Bolivia, Ecuador b Saguinus imperator Wild All All range States b Saguinus labiatus Wild All Colombia b Saguinus mystax Wild All Peru b Cebidae Alouatta fusca Wild All All range States b Alouatta seniculus Wild All Trinidad and Tobago b Ateles belzebuth Wild All All range States b EN Official Journal of the European Communities 18. 11. 98L 308/20 Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: Ateles fusciceps Wild All All range States b Ateles geoffroyi Wild All All range States b Ateles paniscus Wild All Bolivia, Brazil, Guyana, Peru, Suriname b Callicebus torquatus Wild All Colombia, Ecuador, Venezuela b Cebus albifrons Wild All Guyana b Cebus capucinus Wild All Belize, Venezuela b Cebus olivaceus Wild All Guyana, Peru, Suriname b Chiropotes satanas Wild All Brazil b Lagothrix lagothricha Wild All All range States b Pithecia aequatorialis (synonym P. monachus aequatorialis ) Wild All Peru b Pithecia irrorata (synonym P. monachus irro- rata ) Wild All Brazil, Peru b Pithecia monachus Wild All Brazil, Peru b Pithecia monachus hirsuta Wild All Bolivia, Ecuador Pithecia pithecia Wild All Brazil b Cercopithecidae Allenopithecus nigroviridis Wild All All range States b Cercocebus agilis Wild All Central African Republic b Cercocebus torquatus Wild All CÃ ´te dIvoire, Guinea, Nigeria, Senegal, Sierra Leone b Cercopithecus ascanius Wild All Angola, Burundi, Central African Repub- lic, Kenya, Rwanda, Sudan, Uganda b Cercopithecus cephus Wild All Cameroon, Central African Republic, Equatorial Guinea, Gabon b Cercopithecus dryas (including C. salongo ) Wild All Democratic Republic of Congo b Cercopithecus erythrogaster Wild All All range States b Cercopithecus erythrotis Wild All All range States b Cercopithecus hamlyni Wild All All range States b Cercopithecus mitis Wild All Mozambique b Cercopithecus neglectus Wild All Central African Republic, Ethiopia, Gabon, Kenya b Cercopithecus nictitans Wild All Benin, Sierra Leone b Cercopithecus petaurista Wild All Senegal b Cercopithecus pogonias Wild All Cameroon, Equatorial Guinea, Gabon, Nigeria b Cercopithecus preussi (synonym C. lhoesti preussi ) Wild All Cameroon, Equatorial Guinea b Chlorocebus aethiops Wild All Mozambique b Colobus angolensis Wild All Angola, Malawi, Uganda, Zambia b Colobus guereza Wild All Equatorial Guinea, Ethiopia b Colobus polykomos Wild All CÃ ´te dIvoire, Ghana, Guinea-Bissau, Nigeria, Togo b Erythrocebus patas Wild All Somalia b Lophocebus albigena (synonym Cercocebus albigena ) Wild All Cameroon, Equatorial Guinea, Kenya, Nigeria, Uganda b Macaca arctoides Wild All India, Malaysia, Thailand b Macaca assamensis Wild All Nepal b EN Official Journal of the European Communities18. 11. 98 L 308/21 Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: Macaca cyclopis Wild All All range States b Macaca fascicularis Wild All Bangladesh, India, Laos, Singapore b Macaca maura Wild All Indonesia b Macaca mulatta Wild All Myanmar, Pakistan, Thailand b Macaca nemestrina Wild All China b Macaca nemestrina pagensis Wild All Indonesia b Macaca nigra Wild All Indonesia b Macaca ochreata Wild All Indonesia b Macaca sylvanus Wild All Algeria, Morocco b Macaca tonkeana Wild All Indonesia b Miopithecus talapoin (synonym Cercopithecus talapoin ) Wild All Angola b Papio hamadryas Wild All Central African Republic, Chad, Congo, Guinea, Guinea-Bissau, Liberia, Libya, Mauritania, Niger, Sierra Leone, Somalia b Presbytis femoralis (synonym P. melalophos femoralis ) Wild All Singapore, Thailand b Presbytis frontata Wild All Malaysia b Presbytis hosei Wild All Brunei, Malaysia b Presbytis rubicunda Wild All Brunei, Malaysia b Procolobus badius (synonym Colobus badius ) Wild All All range States b Procolobus verus (synonym Colobus verus ) Wild All Benin, CÃ ´te dIvoire, Ghana, Guinea, Nigeria, Sierra Leone, Togo b Theropithecus gelada Wild All Eritrea b Trachypithecus cristatus (synonym Presbytis cristata ) Wild All Malaysia, Thailand b Trachypithecus obscurus (synonym Presbytis obscura ) Wild All Bangladesh, Myanmar b Trachypithecus phayrei (synonym Presbytis phayrei ) Wild All Cambodia, China, India b Trachypithecus vetulus (synonym Presbytis senex ) Wild All Sri Lanka b XENARTHRA Myrmecophagidae Myrmecophaga tridactyla Wild All Belize, Uruguay b PHOLIDOTA Manidae Manis crassicaudata Wild All China b Manis javanica Wild All Bangladesh, China, Laos, Singapore b Manis pentadactyla Wild All Bangladesh, Thailand b Manis temminckii Wild All South Africa b Manis tetradactyla Wild All Nigeria b RODENTIA Sciuridae Ratufa affinis Wild All Singapore b Ratufa bicolor Wild All China b EN Official Journal of the European Communities 18. 11. 98L 308/22 Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: CARNIVORA Canidae Chrysocyon brachyurus Wild All Argentina, Bolivia, Peru b Viverridae Cynogale bennettii Wild All Brunei, China, Indonesia, Malaysia, Singa- pore, Thailand, Vietnam b Eupleres goudotii Wild All Madagascar b Fossa fossana Wild All Madagascar b Felidae Leptailurus serval Wild All Algeria, Burkina Faso, CÃ ´te dIvoire, Djibouti, Eritrea, Ethiopia, Guinea, Lesotho, Mauritania, Mozambique b Oncifelis colocolo Wild All Argentina, Chile b Prionailurus bengalensis Wild All Macao b PERISSODACTYLA Equidae Equus zebra hartmannae Wild All Angola b ARTIODACTYLA Hippopotamidae Hexaprotodon liberiensis (synonym Choeropsis liberiensis ) Wild All CÃ ´te dIvoire, Guinea, Guinea-Bissau, Nigeria, Sierra Leone b Hippopotamus amphibius Wild All Angola, Benin, Burundi, Central African Republic, Chad, CÃ ´te dIvoire, Equatorial Guinea, Eritrea, Ethiopia, Gambia, Ghana, Guinea-Bissau, Liberia, Namibia, Niger, Nigeria, Rwanda, Senegal, Sierra Leone, Togo b Cervidae Pudu mephistophiles Wild All Colombia, Ecuador b Bovidae Ovis ammon Wild All All range States b AVES ANSERIFORMES Anatidae Anas bernieri Wild All Madagascar b FALCONIFORMES Accipitridae Accipiter brachyurus Wild All Papua New Guinea b Accipiter gundlachi Wild All Cuba b Accipiter imitator Wild All Papua New Guinea, Solomon Islands b Buteo galapagoensis Wild All Ecuador b Buteo ridgwayi Wild All Dominican Republic, Haiti b Erythrotriorchis radiatus Wild All Australia b Gyps coprotheres Wild All Mozambique, Namibia, Swaziland b Harpyopsis novaeguineae Wild All Indonesia, Papua New Guinea b Leucopternis lacernulata Wild All Brazil b EN Official Journal of the European Communities18. 11. 98 L 308/23 Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: Leucopternis occidentalis Wild All Ecuador, Peru b Lophoictinia isura Wild All Australia b Spizaetus bartelsi Wild All Indonesia b Falconidae Falco deiroleucus Wild All Belize, Guatemala b Falco fasciinucha Wild All Botswana, Ethiopia, Kenya, Malawi, Mozambique, South Africa, Sudan, Tanzania, Zambia, Zimbabwe b Falco hypoleucos Wild All Australia, Papua New Guinea b Micrastur plumbeus Wild All Colombia, Ecuador b GALLIFORMES Cracidae Crax rubra Wild All Costa Rica, Guatemala, Honduras, Mexico, Nicaragua, Panama b Penelopina nigra Wild All Guatemala, Honduras, Mexico b Phasianidae Polyplectron schleiermacheri Wild All Indonesia, Malaysia b GRUIFORMES Gruidae Balearica pavonina Wild All Guinea b Balearica regulorum Wild All Angola, Botswana, Burundi, Democratic Republic of Congo, Kenya, Lesotho, Malawi, Mozambique, Namibia, Rwanda, South Africa, Swaziland, Uganda, Zambia, Zimbabwe b Grus carunculatus Wild All All range States b COLUMBIFORMES Columbidae Goura cristata Wild All Indonesia b Goura scheepmakeri Wild All Indonesia b Goura victoria Wild All Indonesia b PSITTACIFORMES Psittacidae Agapornis fischeri Wild All Burundi, Rwanda, Tanzania b Ranched All Mozambique b Agapornis lilianae Wild All Tanzania, Zimbabwe b Agapornis nigrigenis Wild All All range States b Agapornis personatus Wild All Kenya b Agapornis pullarius Wild All Angola, Benin, Burundi, Chad, CÃ ´te dIvoire, Ethiopia, Guinea, Kenya, Nigeria, Tanzania b Agapornis roseicollis Wild All Botswana, South Africa b Agapornis swindernianus Wild All All range States b Amazona agilis Wild All Jamaica b Amazona albifrons Wild All Mexico b EN Official Journal of the European Communities 18. 11. 98L 308/24 Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: Amazona amazonica Wild All Bolivia, Peru b Amazona auropalliata Wild All Costa Rica, El Salvador, Guatemala, Honduras b Amazona autumnalis Wild All Brazil, Ecuador, Guatemala b Amazona collaria Wild All Jamaica b Amazona dufresniana Wild All Venezuela b Amazona farinosa Wild All Belize, Honduras, Mexico b Amazona festiva festiva Wild All Ecuador, Guyana b Amazona finschi Wild All All range States b Amazona kawalli Wild All Brazil b Amazona mercenaria Wild All Colombia, Venezuela b Amazona ochrocephala Wild All Bolivia, Ecuador, Honduras, Peru, Trinidad and Tobago b Amazona oratrix Wild All All range States b Amazona ventralis Wild All All range States b Amazona xantholora Wild All Honduras b Amazona xanthops Wild All Bolivia, Paraguay b Aprosmictus erythropterus Wild All Indonesia, Papua New Guinea b Ara ararauna Wild All Panama, Peru, Trinidad and Tobago b Ara chloropterus Wild All Argentina, Panama, Peru b Ara couloni Wild All Bolivia, Brazil b Ara nobilis Wild All Bolivia b Ara severa Wild All Ecuador, Guyana, Panama b Aratinga acuticaudata Wild All Uruguay b Aratinga aurea Wild All Argentina, Paraguay b Aratinga auricapilla Wild All All range States b Aratinga erythrogenys Wild All Ecuador, Peru b Aratinga euops Wild All Cuba b Aratinga mitrata Wild All Peru b Aratinga solstitialis Wild All Suriname, Venezuela b Aratinga wagleri Wild All Peru b Bolborhynchus aurifrons Wild All Peru b Bolborhynchus aymara Wild All Chile b Bolborhynchus ferrugineifrons Wild All Colombia b Bolborhynchus orbygnesius Wild All Peru b Brotogeris pyrrhopterus Wild All Ecuador b Brotogeris sanctithomae Wild All Ecuador b Brotogeris versicolurus Wild All Ecuador, Suriname b Cacatua ducorpsi Wild All Solomon Islands b Cacatua galerita Wild All Papua New Guinea b Cacatua sanguinea Wild All Indonesia b Cacatua sulphurea Wild All Indonesia b Chalcopsitta cardinalis Wild All Solomon Islands b Charmosyna amabilis Wild All Fiji b Charmosyna diadema Wild All All range States b Charmosyna margarethae Wild All Solomon Islands b Charmosyna meeki Wild All Solomon Islands b EN Official Journal of the European Communities18. 11. 98 L 308/25 Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: Charmosyna palmarum Wild All Solomon Islands b Coracopsis vasa Wild All Madagascar b Cyanoliseus patagonus Wild All Chile, Uruguay b Cyanoramphus unicolor Wild All New Zealand b Deroptyus accipitrinus Wild All Brazil, Peru b Eclectus roratus Wild All Indonesia, Solomon Islands b Enicognathus leptorhynchus Wild All Chile b Eunymphicus cornutus Wild All New Caledonia b Forpus xanthops Wild All Peru b Geoffroyus heteroclitus Wild All Solomon Islands b Hapalopsittaca amazonina Wild All All range States b Hapalopsittaca fuertesi Wild All Colombia b Hapalopsittaca pyrrhops Wild All All range States b Leptosittaca branickii Wild All All range States b Lorius albidinuchus Wild All Papua New Guinea b Lorius chlorocercus Wild All Solomon Islands b Lorius domicella Wild All Indonesia b Lorius lory Wild All Indonesia b Micropsitta bruijnii Wild All Solomon Islands b Micropsitta finschii Wild All Solomon Islands b Nannopsittaca dachilleae Wild All Bolivia, Peru b Nannopsittaca panychlora Wild All Brazil, Guyana b Neophema splendida Wild All Australia b Pionites leucogaster Wild All Brazil, Ecuador b Pionopsitta pulchra Wild All All range States b Pionopsitta pyrilia Wild All All range States b Pionus chalcopterus Wild All Peru b Pionus senilis Wild All Guatemala, Honduras, Panama b Pionus tumultuosus Wild All Colombia, Ecuador, Venezuela b Poicephalus crassus Wild All All range States b Poicephalus cryptoxanthus Wild All Tanzania b Poicephalus gulielmi Wild All Equatorial Guinea b Poicephalus meyeri Wild All Eritrea, Ethiopia, Tanzania b Poicephalus robustus Wild All Botswana, CÃ ´te dIvoire, Gambia, Ghana, Guinea-Bissau, Namibia, Nigeria, Senegal, South Africa, Swaziland, Togo b Poicephalus rufiventris Wild All Tanzania b Poicephalus senegalus Wild All Burkina Faso, Chad, Liberia, Mali, Mauri- tania, Niger, Sierra Leone b Polytelis alexandrae Wild All Australia b Prioniturus luconensis Wild All Philippines b Prosopeia personata Wild All Fiji b Prosopeia splendens Wild All Fiji b Prosopeia tabuensis Wild All All range States b Psittacula alexandri Wild All Indonesia b Psittacula cyanocephala Wild All Bangladesh b Psittacula finschii Wild All Bangladesh, Cambodia b EN Official Journal of the European Communities 18. 11. 98L 308/26 Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: Psittacula intermedia Wild All India b Psittacula roseata Wild China b Psittaculirostris edwardsii Wild All Indonesia b Psittacus erithacus Wild All Angola, Benin, Burundi, Central African Republic, CÃ ´te dIvoire, Equatorial Guinea, Mali, SÃ £o TomÃ © and PrÃ ­ncipe, Sierra Leone, Tanzania, Togo b Psitteuteles goldiei Wild All Indonesia b Psittinus cyanuras Wild All Vietnam b Psittrichas fulgidus Wild All All range States b Pyrrhura albipectus Wild All Ecuador b Pyrrhura calliptera Wild All Colombia b Pyrrhura hoematotis Wild All Venezuela b Pyrrhura leucotis Wild All Brazil b Pyrrhura molinae Wild All Paraguay b Pyrrhura orcesi Wild All Ecuador b Pyrrhura picta Wild All Bolivia, Colombia b Pyrrhura viridicata Wild All Colombia b Tanygnathus gramineus Wild All Indonesia b Tanygnathus sumatranus Wild All Indonesia b Touit melanonotus Wild All Brazil b Touit surda Wild All Brazil b Trichoglossus euteles Wild All Indonesia b Trichoglossus haematodus Wild All Solomon Islands b Trichoglossus johnstoniae Wild All Philippines b Trichoglossus ornatus Wild All Indonesia b Trichoglossus rubiginosus Wild All Federated States of Micronesia b Triclaria malachitacea Wild All Argentina, Brazil b STRIGIFORMES Tytonidae Phodilus prigoginei Wild All Democratic Republic of Congo b Tyto aurantia Wild All Papua New Guinea b Tyto inexspectata Wild All Indonesia b Tyto manusi Wild All Papua New Guinea b Tyto nigrobrunnea Wild All Indonesia b Tyto sororcula Wild All Indonesia b Strigidae Bubo philippensis Wild All Philippines b Bubo vosseleri Wild All Tanzania b Glaucidium albertinum Wild All Democratic Republic of Congo, Rwanda b Ketupa blakistoni Wild All China, Japan, Russian Federation b Ketupa ketupu Wild All Singapore b Nesasio solomonensis Wild All Papua New Guinea, Solomon Islands b Ninox affinis Wild All India b Ninox rudolfi Wild All Indonesia b Otus angelinae Wild All Indonesia b Otus fuliginosus Wild All Philippines b Otus longicornis Wild All Philippines b EN Official Journal of the European Communities18. 11. 98 L 308/27 Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: Otus magicus Wild All Seychelles b Otus mindorensis Wild All Philippines b Otus mirus Wild All Philippines b Otus pauliani Wild All Comoros b Otus rutilus Wild All Comoros b Scotopelia ussheri Wild All CÃ ´te dIvoire, Ghana, Guinea, Liberia, Sierra Leone b Strix davidi Wild All China b CORACIIFORMES Bucerotidae Buceros rhinoceros Wild All Thailand b PASSERIFORMES Pittidae Pitta nympha Wild All All range States b REPTILIA TESTUDINES Emydidae Trachemys scripta elegans All live All All d Testudinidae Geochelone carbonaria Wild All Argentina, Panama b Geochelone chilensis Wild All Argentina b Geochelone denticulata Wild All Bolivia, Ecuador b Geochelone elegans Wild All Bangladesh, Pakistan b Geochelone gigantea Wild All Seychelles b Geochelone pardalis Wild All Mozambique, Namibia, Swaziland, Tanzania b Ranched All Mozambique b Geochelone platynota Wild All Myanmar b Geochelone sulcata Wild All All range States b Gopherus agassizii Wild All All range States b Gopherus berlandieri Wild All All range States b Gopherus polyphemus Wild All United States of America b Homopus signatus Wild All Namibia b Indotestudo elongata Wild All Bangladesh, India b Indotestudo forstenii Wild All All range States b Kinixys belliana Wild All Burundi, Central African Republic, CÃ ´te dIvoire, Djibouti, Liberia, Madagascar, Mauritania, Mozambique b Ranched/captive- bred origin All Benin, Mozambique b Kinixys erosa Wild All Benin, Guinea-Bissau, Togo b EN Official Journal of the European Communities 18. 11. 98L 308/28 Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: Kinixys homeana Ranched/captive- bred origin All Benin b Kinixys natalensis Wild All Mozambique, South Africa, Swaziland b Manouria emys Wild All All range States b Manouria impressa Wild All All range States b Pyxis arachnoides Wild All All range States b Testudo horsfieldii Wild All China, Pakistan b Pelomedusidae Erymnochelys madagascariensis Wild All Madagascar b Peltocephalus dumerilianus Wild All Peru b Podocnemis erythrocephala Wild All Colombia, Venezuela b Podocnemis expansa Wild All Colombia, Ecuador, Guyana, Peru, Trinidad and Tobago, Venezuela b Podocnemis lewyana Wild All All range States b Podocnemis sextuberculata Wild All Peru b CROCODYLIA Alligatoridae Caiman crocodilus crocodilus Wild All Bolivia, Ecuador, Peru, Trinidad and Tobago b Caiman crocodilus fuscus Wild All Belize, Costa Rica, Ecuador, El Salvador, Guatemala, Mexico, Panama, Venezuela b Caiman yacare Wild All Argentina, Bolivia b Palaeosuchus trigonatus Wild All Guyana b SAURIA Agamidae Uromastyx acanthinurus Wild All Egypt b Uromastyx aegyptius Wild All Egypt b Uromastyx maliensis Wild All All range States b Uromastyx ocellatus Wild All Djibouti, Egypt, Ethiopia, Saudi Arabia, Yemen b Uromastyx thomasi Wild All Oman b Chamaeleonidae Chamaeleo balteatus Wild All Madagascar b Chamaeleo campani Wild All Madagascar b Chamaeleo labordi Wild All Madagascar b Chamaeleo minor Wild All Madagascar b Gekkonidae Phelsuma abbotti Wild All Madagascar b Phelsuma antanosy Wild All Madagascar b Phelsuma barbouri Wild All Madagascar b Phelsuma befotakensis Wild All Madagascar b Phelsuma breviceps Wild All Madagascar b Phelsuma chekei Wild All Madagascar b Phelsuma dubia Wild All Madagascar, Mozambique, Tanzania b Phelsuma edwardnewtonii Wild All Mauritius b EN Official Journal of the European Communities18. 11. 98 L 308/29 Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: Phelsuma flavigularis Wild All Madagascar b Phelsuma guimbeaui Wild All Mauritius b Phelsuma guttata Wild All Madagascar b Phelsuma klemmeri Wild All Madagascar b Phelsuma minuthi Wild All Madagascar b Phelsuma modesta Wild All Madagascar b Phelsuma mutabilis Wild All Madagascar b Phelsuma pronki Wild All Madagascar b Phelsuma pusilla Wild All Madagascar b Phelsuma seippi Wild All Madagascar b Phelsuma serraticauda Wild All Madagascar b Phelsuma standingi Wild All Madagascar b Phelsuma trilineata Wild All Madagascar b Iguanidae Conolophus pallidus Wild All Ecuador b Conolophus subcristatus Wild All Ecuador b Iguana iguana Wild All El Salvador b Helodermatidae Heloderma horridum Wild All Guatemala, Mexico b Heloderma suspectum Wild All Mexico, United States of America b Scincidae Corucia zebrata Wild All Solomon Islands b Varanidae Varanus albigularis Wild All Democratic Republic of Congo, Djibouti, Eritrea, Kenya, Lesotho, Mozambique, Swaziland, Uganda b Varanus baritji Wild All Australia b Varanus beccarii Wild All Indonesia b Varanus bogerti Wild All Papua New Guinea b Varanus dumerilii Wild All Brunei, Indonesia b Varanus exanthematicus Wild All Angola, Benin, Burkina Faso, Burundi, Democratic Republic of Congo, Djibouti, Kenya, Liberia, Malawi, Niger, Rwanda b Ranched All Benin, Togo b Varanus glauerti Wild All Australia b Varanus indicus Wild All Australia, Marshall Islands, Solomon Islands b Varanus irrawadicus Wild All China b Varanus jobiensis (synonym V. karlschmidti ) Wild All Indonesia, Papua New Guinea b Varanus kingorum Wild All Australia b Varanus niloticus Wild All Burkina Faso, Burundi, Djibouti, Egypt, Equatorial Guinea, Lesotho, Mauritania, Mozambique, Rwanda, Swaziland b Ranched All Benin, Togo b Varanus panoptes Wild All Indonesia b Varanus pilbarensis Wild All Australia b EN Official Journal of the European Communities 18. 11. 98L 308/30 Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: Varanus rudicollis Wild All Philippines b Varanus salvadorii Wild All Papua New Guinea b Varanus salvator Wild All Bangladesh, Brunei, Cambodia, China, India, Myanmar, Philippines, Singapore, Vietnam b Varanus similis Wild All Papua New Guinea b Varanus telenestes Wild All Papua New Guinea b Varanus teriae Wild All Australia b Varanus yemenensis Wild All Saudi Arabia, Yemen b SERPENTES Boidae Boa constrictor Wild All Costa Rica, El Salvador, Honduras, Peru b Eunectes barbouri Wild All Brazil b Eunectes deschauenseei Wild All Brazil b Eunectes murinus Wild All Paraguay b Eunectes notaeus Wild All Bolivia, Uruguay b Python anchietae Wild All All range States b Python curtus Wild All Brunei b Python molurus Wild All China, Laos, Vietnam b Python regius Wild All Central African Republic, Congo, Equat- orial Guinea, Gabon, Liberia b Python reticulatus Wild All Bangladesh, Cambodia, India, Singapore b Python sebae Wild All Mauritania, South Africa b Ranched All Benin, Mozambique b AMPHIBIA ANURA Ranidae Rana catesbeiana All live All All d MOLLUSCA BIVALVIA VENEROIDA Tridacnidae Hippopus hippopus Wild All Federated States of Micronesia, Vanuatu b Tridacna deresa Wild All Tonga b Tridacna gigas Wild All Guam, Federated States of Micronesia, Fiji, Indonesia, Marshall Islands, Palau, Papua New Guinea, Vanuatu b Tridacna squamosa Wild All Tonga b FLORA Amaryllidaceae Galanthus nivalis Wild All Bosnia and Herzegovina, Bulgaria, Czech Republic, Moldova, Slovakia, Switzerland, Ukraine b EN Official Journal of the European Communities18. 11. 98 L 308/31 Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: Euphorbiaceae Euphorbia millotii Wild All Madagascar b Orchidaceae Aceras anthropophorum Wild All Turkey b Aeranthes henrici Wild All Madagascar b Anacamptis pyramidalis Wild All Estonia, Slovakia, Switzerland, Turkey b Barlia robertiana Wild All Malta, Turkey b Cephalanthera damasonium Wild All Poland, Slovakia b Cephalanthera rubra Wild All Latvia, Lithuania, Norway, Poland, Slovakia b Dactylorhiza fuchsii Wild All Czech Republic, Poland b Dactylorhiza incarnata Wild All Norway, Slovakia b Dactylorhiza latifolia Wild All Norway, Poland, Slovakia b Dactylorhiza maculata Wild All Czech Republic, Lithuania, Norway, Poland b Dactylorhiza romana Wild All Turkey b Dactylorhiza russowii Wild All Czech Republic, Lithuania, Norway, Poland b Dactylorhiza traunsteineri Wild All Liechtenstein, Poland b Dendrobium bellatulum Wild All Cambodia, China, India, Lao Peoples Democratic Republic, Myanmar, Thai- land, Vietnam b Gymnadenia conopsea Wild All Czech Republic, Lithuania, Slovakia b Himantoglossum hircinum Wild All Czech Republic, Hungary, Switzerland b Nigritella nigra Wild All Norway b Ophrys apifera Wild All Hungary b Ophrys holoserica Wild All Turkey b Ophrys insectifera Wild All Czech Republic, Hungary, Latvia, Liech- tenstein, Norway, Romania, Slovakia b Ophrys pallida Wild All Algeria b Ophrys scolopax Wild All Hungary, Romania b Ophrys sphegodes Wild All Hungary, Romania, Switzerland b Ophrys tenthredinifera Wild All Malta, Turkey b Ophrys umbilicata Wild All Turkey b Orchis coriophora Wild All Poland, Russian Federation, Switzerland b Orchis italica Wild All Malta, Turkey b Orchis laxiflora Wild All Switzerland b Orchis mascula Wild All Estonia, Lithuania, Poland b Orchis militaris Wild All Lithuania, Poland, Slovakia b Orchis morio Wild All Estonia, Lithuania, Poland, Slovakia, Turkey b Orchis pallens Wild All Hungary, Poland, Russian Federation, Slovakia b Orchis papilionacea Wild All Romania, Slovenia b Orchis provincialis Wild All Switzerland b EN Official Journal of the European Communities 18. 11. 98L 308/32 Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: Orchis punctulata Wild All Turkey b Orchis purpurea Wild All Poland, Slovakia, Switzerland, Turkey b Orchis simia Wild All Bosnia and Herzegovina, Croatia, Mace- donia, Romania, Slovenia, Switzerland, Turkey, Yugoslavia b Orchis tridentata Wild All Czech Republic, Slovakia, Turkey b Orchis ustulata Wild All Estonia, Latvia, Lithuania, Poland, Russian Federation, Slovakia b Serapias cordigera Wild All Turkey b Serapias lingua Wild All Malta b Serapias parviflora Wild All Turkey b Serapias vomeracea Wild All Malta, Switzerland, Turkey b Spiranthes spiralis Wild All Czech Republic, Liechtenstein, Poland, Switzerland b Primulaceae Cyclamen intaminatum Wild All Turkey b Cyclamen mirabile Wild All Turkey b Cyclamen parviflorum Wild All Turkey b Cyclamen persicum Wild All Turkey b Cyclamen pseudibericum Wild All Turkey b Cyclamen trochopteranthum Wild All Turkey b